Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144850                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  MICHIGAN ASSOCIATION OF                                                                                 Brian K. Zahra,
  GOVERNMENTAL EMPLOYEES,                                                                                            Justices
           Plaintiff-Appellee,
  v                                                                SC: 144850
                                                                   COA: 304920
                                                                   Ct of Claims: 10-000037-MK
  STATE OF MICHIGAN and OFFICE OF THE
  STATE EMPLOYER,
            Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 15, 2012
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2012                  _________________________________________
           t0919                                                              Clerk